Exhibit 10.1

 

SERVICING AND ADMINISTRATION AGREEMENT

 

among

 

EDUCATION LOANS INCORPORATED,

as Issuer

 

STUDENT LOAN FINANCE CORPORATION,

as Servicer and Administrator

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

--------------------------------------------------------------------------------

 

Dated as of August 1, 2004

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

SERVICING AND ADMINISTRATION AGREEMENT

 

THIS SERVICING AND ADMINISTRATION AGREEMENT (the “Agreement”) entered into as of
the 1st day of August, 2004 by and among Student Loan Finance Corporation, a
corporation organized under the laws of the State of South Dakota (“SLFC,” and,
in its capacity as servicer hereunder, the “Servicer,” and, in its capacity as
administrator hereunder, the “Administrator”), Education Loans Incorporated, a
corporation organized under the laws of the State of Delaware (the “Issuer”),
and U.S. Bank National Association, a national banking association headquartered
in Minneapolis, Minnesota, in its capacity as trustee under the Indenture
hereinafter referred to (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Servicer services student loans (“Student Loans”) which have been
(1) guaranteed under a guaranty program established by a state or a private
nonprofit corporation pursuant to the requirements of the Higher Education Act
of 1965, as amended from time to time, and the rules and regulations promulgated
thereunder (the “Higher Education Act”) (such Student Loans being herein
referred to as “FFELP Loans”), or (2) have been originated under certain loan
programs (the “Alternative Loan Programs”) established by SLFC to make amounts
available for the post-secondary education of eligible students in excess of the
amounts available through FFELP Loans (such Student Loans being herein referred
to as “Alternative Loans”); and

 

WHEREAS, SLFC has established its Student Loan Purchase Program pursuant to
which it acquires or causes the acquisition of certain Student Loans from
lenders (“Lenders”) eligible to originate or hold such Student Loans under the
Higher Education Act or under an Alternative Loan Program, as applicable; and

 

WHEREAS, pursuant to SLFC’s Student Loan Purchase Program, the Issuer has
entered into or will enter into Student Loan Purchase Agreements (“Issuer
Student Loan Purchase Agreements”) (1) with certain Lenders pursuant to which
the Issuer agrees to cause the purchase of FFELP Loans by the Trustee (for the
account and on behalf of the Issuer) from such Lenders, and (2) with SLFC
pursuant to which the Issuer has agreed to cause the purchase of Alternative
Loans by the Trustee (for the account and on behalf of the Issuer) from SLFC;
and

 

WHEREAS, pursuant to SLFC’s Student Loan Purchase Program, GOAL Funding II,
Inc., a Delaware corporation (“GOAL Funding II”), has entered into or will enter
into Student Loan Purchase Agreements (“GOAL Funding II Student Loan Purchase
Agreements,” and, together with the Issuer Student Loan Purchase Agreements,
collectively, the “Student Loan Purchase Agreements”) (1) with certain Lenders
pursuant to which GOAL Funding II agrees to cause the purchase of FFELP Loans by
U.S. Bank National Association, as trustee for GOAL Funding II (in such
capacity, the “GOAL Funding II Trustee”) (for the account and on behalf of GOAL
Funding II) from such Lenders, and (2) with SLFC pursuant to which GOAL Funding
II has agreed to cause the purchase of Alternative Loans by the GOAL Funding II
Trustee (for the account and on behalf of GOAL Funding II) from SLFC; and

 

WHEREAS, SLFC, as servicer and administrator (in such capacities, the “GOAL
Funding II Servicer”), has, pursuant to a servicing and administration agreement
with GOAL

 

1



--------------------------------------------------------------------------------

Funding II and the GOAL Funding II Trustee (the “GOAL Funding II Servicing
Agreement”), agreed to service the Student Loans originated on behalf of GOAL
Funding II or purchased by GOAL Funding II under the GOAL Funding II Student
Loan Purchase Agreements while such Student Loans are pledged under GOAL Funding
II’s warehouse financing; and

 

WHEREAS, the Issuer will enter into Transfer Agreements (“Transfer Agreements”)
with the Trustee, GOAL Funding II and the GOAL Funding II Trustee, pursuant to
which the Issuer will purchase from GOAL Funding II FFELP Loans and Alternative
Loans previously originated on behalf of GOAL Funding II or purchased pursuant
to GOAL Funding II Student Loan Purchase Agreements (“GOAL Funding II Student
Loans”) and will be assigned all right, title and interest of GOAL Funding II in
such agreements with respect to the Student Loans so sold; and

 

WHEREAS, under certain circumstances, the Issuer also will cause the origination
of Student Loans by the Trustee (for the account and on behalf of the Issuer)
(Student Loans purchased or originated under the Indenture hereinafter described
are herein referred to as “Financed Student Loans”); and

 

WHEREAS, the Issuer initially will obtain funds necessary to originate and
purchase Student Loans through the issuance, pursuant to an Indenture of Trust,
dated as of August 1, 2004 (as amended or supplemented, the “Indenture”),
between the Issuer and the Trustee, as Trustee, of its Student Loan Asset-Backed
Notes, Senior Series 2004-C1, C2, C3, C4 and C5 and Subordinate Series 2004-D
(the “Series 2004-C/D Notes,” and, together with any additional notes issued
under the Indenture, the “Notes”); and

 

WHEREAS, the principal of and interest on the Notes is to be paid from repayment
of Financed Student Loans and other trust assets pledged under the Indenture;
and

 

WHEREAS, the Issuer wishes to provide for the origination, acquisition and
servicing of the Financed Student Loans in the manner provided in the Student
Loan Purchase Agreements and the Indenture; and

 

WHEREAS, copies of (i) the executed Student Loan Purchase Agreements, (ii) the
executed Transfer Agreements and (iii) the Indenture have been or will be
furnished to the Servicer; and

 

WHEREAS, the Issuer wishes to retain the Servicer to provide services in
connection with the origination, acquisition, servicing and collection of the
Financed Student Loans in accordance with the requirements of the Higher
Education Act, the Guarantee Program, the Alternative Loan Programs, the Student
Loan Purchase Agreements, the Transfer Agreements and the Indenture, and the
Servicer is willing to undertake such obligations on the terms hereinafter
specified; and

 

WHEREAS, the Issuer wishes to retain the Administrator to perform other
administrative requirements on behalf of the Issuer, including those required to
allow the Issuer to satisfy certain requirements under the Indenture;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

1. Term. The term of this Agreement shall commence as of the date hereof and
shall continue for so long as any of the Notes shall remain Outstanding, unless
this Agreement is terminated in accordance with the terms hereof.

 

2. Definitions. In addition to terms elsewhere defined in this Agreement, and
except as otherwise provided herein or as the context may otherwise require or
suggest, initially capitalized terms used herein shall have the meanings
assigned thereto in the Indenture, or if not defined therein, in the Student
Loan Purchase Agreements.

 

3. Agreement to Provide Services with respect to Financed Student Loans;
Cooperation.

 

  a. The Servicer shall provide services to the Issuer in connection with the
origination and acquisition of Student Loans to be Financed in accordance with
this Agreement. The Servicer shall commence servicing the Financed Student Loans
as of the day they are Financed and shall service the Financed Student Loans in
accordance with this Agreement. The Servicer may perform all or part of its
origination, acquisition, and servicing activities hereunder through a
subcontractor. The Servicer shall perform or shall cause its subcontractor to
perform all services hereunder in compliance with the Higher Education Act,
applicable requirements of each Guarantee Agency and each Alternative Loan
Program and all other applicable federal, state and local laws and regulations.
The Servicer shall be responsible for the performance of its obligations
hereunder, whether such obligations are performed by the Servicer or by its
subcontractor, and the Servicer shall be responsible for any fees and payments
required by the subcontractor. A subcontractor shall agree to reasonable audits,
examinations and inspections with respect to the performance of its activities
on behalf of the Servicer. The Servicer shall provide the Issuer and the Trustee
with prior written notice of any subcontractor relationship (other than the
existing relationships with Educational Assistance Service Company, Inc. and
Great Lakes Educational Loan Services, Inc.). No such subcontractor relationship
(other than the existing relationships with Educational Assistance Service
Company, Inc. and Great Lakes Educational Loan Services, Inc.) shall be entered
into unless the Trustee has received written confirmation from each Rating
Agency that such relationship will not result in the reduction or withdrawal of
the rating on any Note.

 

  b. The Issuer and the Trustee shall, in accordance with the provisions of the
Indenture, cooperate with the Servicer in delivering or causing to be delivered
Financed Student Loans to the Servicer for origination, acquisition and
servicing in accordance with this Agreement.

 

3



--------------------------------------------------------------------------------

  4. Acquisition Process. The Issuer, the Trustee and the Servicer agree that:

 

  a. Unless and until otherwise directed in writing by the Issuer, the Servicer
shall provide to the Trustee all certificates and directions required to be
delivered by the Issuer to the Trustee under the Indenture in connection with
the Financing through acquisition of Eligible Loans and Student Loans
thereunder.

 

  b. (1) Pursuant to the Issuer Student Loan Purchase Agreements, the Servicer
will, on behalf of the Issuer and the Trustee, require that each Lender (in the
case of FFELP Loans) or SLFC (in the case of Alternative Loans) transfer to the
Servicer or the Servicer’s bailee (or, in the case of the promissory notes
relating to Alternative Loans, to the Trustee or a custodian designated by the
Trustee or, to the extent not required under the Indenture to be transferred to
the Trustee, to the Servicer or the Servicer’s Bailee), on or before each
applicable Loan Purchase Date, physical custody and possession of documentation
and information relating to Student Loans scheduled to be sold to the Trustee on
behalf of the Issuer on each such Loan Purchase Date. Such documentation and
information so transferred will include (i) the documents described in Exhibit A
(in the case of Issuer Student Loan Purchase Agreements relating to Alternative
Loans) or Exhibit B (in the case of Issuer Student Loan Purchase Agreements
relating to FFELP Loans) attached to the Issuer Student Loan Purchase Agreements
(the “Loan Documents”), and (ii) such additional documentation or information
relating to the Student Loans as the Servicer shall reasonably require for the
purpose of allowing the Student Loans to be properly serviced by the Servicer.

 

(2) Pursuant to the Transfer Agreements, the Servicer will, on behalf of the
Issuer and the Trustee, require that GOAL Funding II transfer, or cause to be
transferred, to the Servicer or the Servicer’s bailee (or, in the case of the
promissory notes relating to Alternative Loans, to the Trustee or a custodian
designated by the Trustee or, to the extent not required under the Indenture to
be transferred to the Trustee, to the Servicer or the Servicer’s Bailee), on or
before each applicable Loan Purchase Date (which term, as used in this Agreement
with respect to the purchase of Financed GOAL Funding II Student Loans, means
the date of purchase of such loans under the applicable Transfer Agreement),
physical custody and possession of documentation and information relating to
Student Loans scheduled to be sold to the Trustee on behalf of the Issuer on
each such Loan Purchase Date. Such documentation and information so transferred
will include (i) the documents described in Exhibit A (in the case of GOAL
Funding II Student Loan Purchase Agreements relating to Alternative Loans) or
Exhibit B (in the case of GOAL Funding II Student Loan Purchase Agreements
relating to FFELP Loans) attached to the GOAL Funding II Student Loan Purchase
Agreements (the “Loan Documents”), and (ii) such additional documentation or
information relating to the Student Loans as the Servicer shall reasonably
require for the purpose of allowing the Student Loans to be properly serviced by
the Servicer.

 

  c.

Within a reasonable period after delivery to the Servicer (but in no event
longer than 10 Business Days unless otherwise expressly agreed) of the
documentation and information relating to the Student Loans identified in
Section 4(b) above, the

 

4



--------------------------------------------------------------------------------

 

Servicer shall (i) establish and maintain all records delivered to the Servicer
with respect to each Financed Student Loan, and complete records of the
Servicer’s servicing of the Financed Student Loan from the date such servicing
commenced, (ii) maintain possession of the loan documents described in Section
6(p) and (r) hereof that it receives as required hereunder, and (iii) image,
microfilm or otherwise reproduce such documents and cause such reproductions to
be stored at a separate location.

 

  d. In the course of establishing the records relating to each Financed Student
Loan as described in Section 4(c) hereof, the Servicer shall make note of any
item which comes to the attention of the Servicer during the establishment
process (it being understood that the Servicer will not be conducting a complete
file and note examination of each Student Loan to be Financed) which would make
it appear that any Student Loan has not been properly originated, disbursed and
documented or has not had due diligence exercised with respect thereto, in the
origination, disbursement, administration, servicing and collection thereof, in
accordance with the requirements of the Higher Education Act, the Guarantee
Program or Alternative Loan Program, as appropriate, and the applicable Student
Loan Purchase Agreement. The Servicer shall give Lenders (in the case of FFELP
Loans) or SLFC (in the case of Alternative Loans), as appropriate, a reasonable
opportunity (but in no event longer than 30 days or such greater period of time
as the Trustee shall consent to in writing) to correct any exceptions or
problems identified by the Servicer and to provide such documentation and
information to the Servicer as shall be necessary to correct such exceptions or
problems. Except as otherwise permitted under the Indenture, if such exceptions
or problems are not corrected, the Servicer shall return to the Lenders (in the
case of FFELP Loans) or SLFC (in the case of Alternative Loans), as appropriate,
in accordance with procedures and under the conditions specified in the sections
of the Student Loan Purchase Agreements relating to the rejection or repurchase
of Student Loans, any documents and information related to Student Loans which
have exceptions or problems resulting in such loans not being Eligible Loans.

 

  e.

The Servicer shall (i) establish a course of communication with each Lender (in
the case of FFELP Loans), SLFC (in the case of Alternative Loans) and the GOAL
Funding II Servicer (in the case of Financed GOAL Funding II Student Loans)
sufficient to ensure that the Servicer receives notice from each Lender, SLFC
and the GOAL Funding II Servicer of all transactions with respect to each
Student Loan prior to the required time of delivery by the Servicer to the
Trustee of the documents required by Section 4(a) hereof, and (ii) load all
information necessary for servicing Financed Student Loans into its servicing
system so that servicing and collection of Financed Student Loans on the basis
of “simple interest” can commence as of the Loan Purchase Date or purchase date
as required by Section 3 hereof. If interest has been collected on any Student
Loan to be purchased by the Trustee (for the account and on behalf of the
Issuer) on the basis of the “rule of 78’s,” the Servicer shall cause the Lender
(in the case of FFELP Loans), SLFC (in the case of Alternative Loans) or GOAL
Funding II or the GOAL Funding II Servicer (in the case of Financed GOAL Funding
II Student

 

5



--------------------------------------------------------------------------------

 

Loans) wishing to sell such loan to convert the remaining repayment schedule for
each such Student Loan so that it may be collected on the basis of “simple
interest.”

 

  f. The Issuer and the Trustee shall promptly after each Loan Purchase Date,
upon request by the Servicer, provide to the Servicer any additional
documentation or information related to the Financed Student Loans which either
of them may have in their possession or may reasonably be able to obtain.

 

  g. The Servicer shall, promptly after each Loan Purchase Date, notify the
Borrower under each Financed Student Loan purchased on such Loan Purchase Date
of the assignment and transfer to the Trustee (for the account and on behalf of
the Issuer) of the Lender’s (in the case of FFELP Loans), SLFC’s (in the case of
Alternative Loans) or GOAL Funding II’s (in the case of Financed GOAL Funding II
Student Loans) interest in each such Financed Student Loan and shall direct each
such Borrower thereafter to make all payments on such Financed Student Loan
directly to the Servicer until otherwise notified by the Trustee. If a Financed
Student Loan has been converted from repayment under the rule of 78’s to
repayment under the simple interest method, as required by Section 4(e) hereof,
the Lender (in the case of FFELP Loans), SLFC (in the case of Alternative Loans)
or GOAL Funding II or the GOAL Funding II Servicer (in the case of Financed GOAL
Funding II Student Loans) shall notify the Borrower and shall obtain the written
consent of the Borrower and take whatever additional action may be necessary to
effect such conversion of repayment method in accordance with applicable legal
requirements. Each Borrower notification shall include any information required
to be included by the Higher Education Act and the requirements of the Guarantee
Agency or Alternative Loan Program, as appropriate.

 

  h. The assignment of each Financed FFELP Loan to the Trustee (for the account
and on behalf of the Issuer) shall be reported by the Servicer promptly after
each applicable Loan Purchase Date to the Secretary of Education and/or the
Guarantee Agency, as appropriate, and the Trustee, by a properly completed Loan
Transfer Report in the form required by the Secretary of Education and/or the
Guarantee Agency.

 

  i. If the Servicer at any time becomes aware of an event which would (i) allow
the Issuer to reject a Student Loan under the applicable Student Loan Purchase
Agreement, or (ii) allow the Issuer to require a Lender (in the case of FFELP
Loans) or SLFC (in the case of Alternative Loans) to repurchase a Financed
Eligible Loan or Financed Student Loan or to substitute an Eligible Loan under
the applicable Student Loan Purchase Agreement, then the Servicer shall so
notify the Issuer. If the Servicer or the Issuer determine that such a Student
Loan should be rejected or repurchased, the Trustee shall take such action as
shall be necessary to allow the Issuer and the Trustee to enforce their
respective rights under the applicable Student Loan Purchase Agreement.

 

6



--------------------------------------------------------------------------------

5. Origination Process. The Issuer, the Trustee and the Servicer agree that:

 

  a. Unless and until otherwise directed in writing by the Issuer, the Servicer
shall provide to the Trustee all certificates and directions required to be
delivered by the Issuer to the Trustee under the Indenture in connection with
the Financing through origination of Eligible Loans and Student Loans
thereunder.

 

  b. The Servicer shall provide disbursement and origination services in
connection with the origination and disbursement of Eligible Loans under the
Indenture. The Servicer shall perform all services and duties customary to the
origination and disbursement of Student Loans in accordance with generally
accepted industry standards and practices and in compliance with the Higher
Education Act, applicable requirements of the Guarantor and each Alternative
Loan Program and all other applicable federal, state and local laws and
regulations.

 

6. Servicing. The Servicer agrees that each of the Financed Student Loans, while
held under the Indenture, shall be serviced by it in accordance with the
procedures established in the Higher Education Act, the Guarantee Program
regulations and, where applicable, each Alternative Loan Program. Additionally,
the Servicer shall perform at least the following minimum duties, obligations
and functions in connection with its servicing of such Financed Student Loans:

 

  a. Maintain a complete and separate file concerning each Financed Student
Loan, which file (i) shall include, without limitation, the Loan Documents, and
at least the following information relating to each of the Financed Student
Loans: name and social security number of Eligible Borrower, actual or estimated
graduation date of the student, payment status, days delinquent, number of
payments made, next payment due date, date of last payment received, total
amount disbursed, beginning of deferments and forbearances, and ending of
deferments and forbearances; and (ii) shall be maintained in a manner sufficient
to allow separate identification of the Financed Student Loans securing the
Notes from other loans serviced or owned by the Servicer (including those owned
by or on behalf of the Issuer).

 

  b. Take all steps necessary to maintain the Guarantee coverage on each
Financed FFELP Loan in full force and effect at all times.

 

  c. Exercise reasonable discretion in approving borrower requests for
forbearance (as permitted under the Higher Education Act and the Guarantee
Program regulations or the applicable Alternative Loan Program, as appropriate)
where such approval will not adversely affect the financial viability of the
Issuer and will not violate the covenants set forth in the Indenture.

 

  d. Exercise due diligence (within the meaning of the Higher Education Act, the
Guarantee Program regulations and the Alternative Loan Programs) in the
servicing, administration and collection of all Financed Student Loans.

 

7



--------------------------------------------------------------------------------

  e. Attempt to collect or cause to be collected all payment of principal and
interest, Special Allowance Payments, and Guarantee payments with respect to
each Financed Student Loan and, with respect thereto, (A) (i) cause all interest
subsidy payments and Special Allowance Payments to be forwarded by the Secretary
of Education directly to the Trustee for immediate deposit into the appropriate
Fund or Account under the Indenture and (ii) deposit all other such payments
within two (2) Business Days of receipt thereof by the Servicer into the Revenue
Fund established under the Indenture. Upon submission by the Servicer to the
Secretary of Education of a billing for interest subsidy payments or Special
Allowance Payments, the Servicer shall, upon request, provide to the Trustee and
the Issuer a written statement indicating (a) the amount billed for interest
subsidy payments and (b) the principal amount in each Special Allowance Payment
category for which the billing is submitted, for use by the Trustee and the
Issuer in verifying amounts billed for and received with respect thereto from
the Secretary of Education. In the event of discrepancies or disputes with the
Secretary of Education, the Servicer shall be responsible for representing the
interests of the Issuer and the Trustee in effecting a settlement with the
Secretary of Education of such discrepancies or disputes. The Servicer shall
direct the transfer from time to time of the balances in the Revenue Fund for
transfer to the appropriate Fund or Account under the Indenture. On or before
the date of any transfer, the Servicer shall deliver by facsimile, hand or mail
by U.S. express mail (or other substantially equivalent means acceptable to the
Trustee) a statement to the Trustee indicating the portion of the payments
transferred on such date which represents (x) principal payments from any source
with respect to Financed Student Loans, and (y) interest payments from any
source with respect to Financed Student Loans.

 

  f. Retain summary records of all contacts, follow-ups and collection efforts
(showing at least the date and subject of each communication with the Borrower
or endorser for collection of each delinquent Financed Student Loan) and records
of all correspondence (including, without limitation, changes for which records
are required to be maintained by the Higher Education Act, the Guarantee Program
regulations and, where applicable, each Alternative Loan Program) relating to
each Financed Student Loan.

 

  g. Prepare and maintain all appropriate accounting records with respect to all
transactions related to each Financed Student Loan, including, but not limited
to, accounting for all payments of principal, interest, and Guarantee payments
with respect to each Financed Student Loan and Special Allowance Payments
relating to all Financed FFELP Loans.

 

  h. Handle the processing of all adjustments including, without limitation,
forbearances, reinstatements, deferments, refunds and loans paid in full.

 

  i. Handle the processing of all address changes and the updating of the
address records accordingly.

 

8



--------------------------------------------------------------------------------

  j. In the case of defaulted Financed FFELP Loans, take all steps necessary to
file and prove a claim for loss with the Secretary of Education or the Guarantee
Agency, as the case may be and as required, and assume responsibility for all
necessary communication and contact with the Secretary of Education or the
Guarantee Agency, as the case may be and as required, to recover on such
defaulted Financed FFELP Loans within the time required by the Higher Education
Act and the requirements of the Guarantee Agency. In the case of defaulted
Financed Alternative Loans, take all steps necessary to recover on such
defaulted Financed Alternatives Loans in accordance with the requirements of the
applicable Alternative Loan Program.

 

  k. In the case of a claim for loss being denied by the Secretary of Education
or the Guarantee Agency, as the case may be, under circumstances resulting in a
Lender being required by a Student Loan Purchase Agreement to repurchase a
Financed FFELP Loan, take such action as shall be necessary to allow the Issuer
or the Trustee to cause such Lender to repurchase such Financed FFELP Loan or to
substitute a different Eligible Loan in accordance with the requirements of the
applicable Student Loan Purchase Agreement.

 

  l. Prepare and file with the Secretary of Education or the Guarantee Agency,
as the case may be and as required, a Lender’s manifest of Financed FFELP Loans
on all new accounts, accounts paid in full and accounts converted to a repayment
basis.

 

  m. Prepare and furnish to the Issuer and the Trustee by the l0th day of each
month the following reports with respect to activity concerning each Financed
Student Loan during the preceding month:

 

  (1) upon request, computer generated reports showing, in reasonable detail,
all transactions during such preceding month concerning each Financed Student
Loan serviced by the Servicer;

 

  (2) upon request, a report showing the unpaid principal balance of each
Financed Student Loan as of the last day of such preceding month;

 

  (3) upon request, with respect to Financed Student Loans in repayment, a
delinquency report or reports showing all accounts past due as of the last day
of such preceding month in categories of 0-30 days, 31-60 days, 61-90 days,
91-120 days, 121-150 days, 151-180 days, 181-270 days and over 270 days;

 

  (4) upon request, a report of Financed Student Loans paid in full during such
preceding month;

 

  (5)

a report specifying the number of and the aggregate unpaid principal amount of
claims made during such preceding month on defaulted Financed Student Loans and
during the then current fiscal year of the Issuer and the number and aggregate
amount of such claims which were

 

9



--------------------------------------------------------------------------------

 

rejected by the Guarantee Agency, if any, during such month and during the then
current fiscal year of the Issuer, the number and aggregate unpaid principal
amount of Financed Student Loans being serviced by the Servicer as of the last
day of such preceding month, and the aggregate unpaid principal amount of
defaulted Financed Student Loans as of the last day of such preceding month; and

 

  (6) copies of all formal reports filed by the Servicer with respect to
Financed Student Loans with any person or entity and such other reports which
are available to the Servicer and which may be reasonably requested from time to
time by the Issuer or the Trustee.

 

  n. With respect to Financed Student Loans in repayment, prepare and furnish to
the Issuer and the Trustee upon request, copies of all file updates and
transactions listings, including, without limitation, credits applied, Financed
Student Loans paid and exceptions listings.

 

  o. Identify on the servicing system the Notes as the source of financing for
each such Financed Student Loan.

 

  p. Maintain a duplicate or copy of the file or record (which may be on
microfilm or computer tape) pertaining to each Financed Student Loan at a
location separate and apart from that at which the original of such file is
maintained (such duplicate file to include, without limitation, a copy of each
loan application, interim and payout note(s) if applicable, Guarantee Agreement,
disclosure statement and Secretary of Education Loan Transfer Statement, where
applicable).

 

  q. Maintain the original promissory note pertaining to each Financed Student
Loan (other than Financed Alternative Loans held by the Trustee or a custodian
designated by the Trustee) to be maintained in secure storage facilities to
protect, to the extent reasonable and possible under the circumstances, such
original file concerning such Financed Student Loan.

 

  r. Obtain and maintain imaged or microfilm copies and/or back-up computer
tapes (but in any case a copy of the promissory note relating to each Financed
Student Loan) at a separate location adequate to ensure against loss or damage
to the files pertaining to the Financed Student Loans by reason of any casualty
or theft; obtain and maintain in force adequate insurance for loss or damage to
the file pertaining to the Financed Student Loans by reason of any casualty or
theft; and the Servicer shall be liable for any costs associated with, or loss
to the Issuer resulting from, the reconstruction of data related to the Financed
Student Loans in the event of natural disaster or the malfunction of any
computer systems.

 

  s.

Maintain in force fidelity bonds upon all personnel of the Servicer insuring
against any loss of money or other property which the Trustee, the Issuer or the
Servicer might suffer as a consequence of any fraudulent or dishonest act of
such personnel, in an amount required by any supervisory agency of federal or
state

 

10



--------------------------------------------------------------------------------

 

government having jurisdiction, but if not so required, then in an amount equal
to at least the Servicer’s current coverage amounts and deductibles (as
evidenced by the insurance certificate delivered to the Issuer herewith) or such
lesser amount as shall be in writing determined from time to time by the Issuer,
with the approval of the Trustee, to be sufficient.

 

  t. Answer all lawful inquiries received by the Servicer from Lenders (in the
case of FFELP Loans), SLFC (in the case of Alternative Loans), the GOAL Funding
II Servicer (in the case of Financed GOAL Funding II Student Loans), Borrowers,
Eligible Institutions, the Secretary of Education, the Guarantee Agency, the
Issuer or the Trustee pertaining to Financed Student Loans, school status or
refunds, and cooperate to the extent necessary to gather the information needed
to answer such inquiries; provided, however, that such inquiries may be referred
to the Eligible Institution which a student attended or is attending, if
necessary, and the Servicer shall have no responsibility with respect to
disputes between a Borrower and such Eligible institution regarding tuition or
registration.

 

  u. Any communication received by the Servicer which is in the nature of a
complaint, shall be immediately answered by the Servicer.

 

  v. File with the Secretary of Education in an accurate, timely and complete
manner “Lender’s Interest and Special Allowance Request and Report (LaRS)”, or
such other form or request for payment directly to the Trustee of interest
subsidy payments and Special Allowance Payments as the Secretary of Education
may require, from time to time but in no event later than fifteen (15) Business
Days after the end of each calendar quarter.

 

In addition, the Servicer agrees that it will, for the fees specified in Section
18 hereof, perform all servicing obligations relating to Financed Student Loans
required of the Issuer or the Trustee, or which the Issuer or the Trustee is
required to cause the Servicer to perform.

 

7. Due Diligence. The Servicer agrees that in discharging its obligations
hereunder it shall:

 

  a. Exercise due diligence in the origination, disbursement, administration,
servicing and collection of all Financed Student Loans as the term “due
diligence” is used in the Higher Education Act and the Guarantee Program
regulations;

 

  b. Exercise reasonable care and diligence in the origination, disbursement,
acquisition, administration and collection of all Financed Student Loans;

 

  c. Attempt to collect or cause to be collected the Financed Student Loans in a
competent, diligent and orderly fashion, and in a manner substantially in
accordance with the requirements of the Higher Education Act, the Secretary-of
Education, the Guarantee Agency, the Indenture (including specifically but
without limitation the provisions of Sections 5.5 through 5.8 of the Indenture),
the Alternative Loan Programs, the Student Loan Purchase Agreements and each
applicable Federal Reimbursement Contract and Guarantee Agreement; and

 

11



--------------------------------------------------------------------------------

  d. Exercise reasonable prudence in those aspects of the administration of the
Program which are within its area of responsibility.

 

8. Liaison with Lenders, SLFC, GOAL Funding II, Eligible Institutions and Other
Parties. The Servicer shall maintain one or more toll-free WATS telephone lines
to provide telephone access to its Student Loan servicing office in Aberdeen,
South Dakota, by the Issuer, the Trustee, Lenders, SLFC, GOAL Funding II,
Borrowers and Eligible Institutions. The applicable numbers for such telephone
lines shall be provided in writing to the Issuer and the Trustee and to each
Borrower. The Issuer, the Trustee and each such Borrower shall be promptly
advised in writing of each change to such telephone number.

 

9. Right of Inspection; Availability of Records; Audits.

 

  a. Subject to any restrictions of applicable law, the Issuer, the Trustee,
each Guarantee Agency, the Secretary or any successor thereto, the Comptroller
of the Currency and/or any governmental agency having jurisdiction over the
Issuer or the Trustee (and, in each case, such entities’ representatives) (any
such entity being referred to herein as the “Examiner”), shall have the right,
at any time and from time to time, during normal business hours, and upon
reasonable notice to the Servicer (which may be less than 5 days), to examine
and audit any and all of the Servicer’s records or accounts pertaining to any
Financed Student Loan. Under the preceding sentence, the Examiner shall have the
right to examine and make copies of any documents related to Financed Student
Loans and to interview personnel involved in the servicing. Subject to any
access restrictions in any agreement for provision of computer or data
processing equipment or related services, the Servicer shall make available to
the Examiner without charge all manuals, forms, files and descriptions of the
software necessary to enable the Examiner to interpret and analyze the
information and reports produced by the system, it being understood that the
Servicer shall retain all title, rights and interest thereto and therein.

 

  b. The Issuer and the Trustee shall each have the right to require the
Servicer to furnish such documents as it in its sole discretion from time to
time deems necessary to determine that the Servicer has complied with the
provisions of this Agreement, the Student Loan Purchase Agreements and the
Indenture, including, without limitation, Sections 5.5 through 5.8 of the
Indenture.

 

  c. If and to the extent required by the Higher Education Act and the Guarantee
Program regulations, the Servicer shall cause to have prepared and shall submit
to the Secretary of Education and the Guarantee Agencies on or before the
respective due dates thereof:

 

  (1) any third-party servicer compliance audits and audited financial
statements required under the Higher Education Act and the Guarantee Program
regulations relating to the Servicer and its servicing of Financed FFELP Loans;
and

 

12



--------------------------------------------------------------------------------

  (2) any lender compliance audits required under the Higher Education Act and
the Guarantee Program regulations relating to the Trustee (as the holder of the
Financed FFELP Loans) and the Financed FFELP Loans.

 

The Servicer shall provide to the Issuer and the Trustee promptly after it
becomes available (and in no event later than 10 Business Days) a copy of each
such audit and any other audit or report required by the Secretary of Education,
any Guaranty Agency or other third party in connection with the Servicer’s
activities in originating, acquiring and servicing the Financed FFELP Loans.

 

  d. The Servicer shall provide to the Issuer and the Trustee copies of its
annual third party (SAS70) audit reports, if such reports are prepared, promptly
following the Servicer’s receipt thereof.

 

  e. The Servicer shall provide to the Issuer and the Trustee its annual
financial statements, audited by a firm of independent certified public
accountants, within one hundred twenty (120) days of the end of each fiscal year
of the Servicer; and its quarterly unaudited financial statements, within
forty-five (45) days of the end of each fiscal quarter of the Servicer.

 

  f. If reports are not prepared and submitted under Section 9(c) hereof or if
the Trustee determines it is necessary as part of a request under Section 9(b)
hereof, upon the request of the Trustee or the Issuer, the Servicer shall
undergo an annual audit, examination and review conducted by a firm of
independent public accountants with experience in auditing student loan program
operations under the Higher Education Act, independently selected by the Issuer
(or the Trustee if the Issuer fails to make such selection), of its systems,
programs, procedures, services and operations to determine the Servicer’s
compliance with this Agreement. If any such audit, examination and review shall
indicate to the Issuer or the Trustee that the Servicer is not in material
compliance with its obligations under this Agreement, this Agreement may be
terminated by the Issuer or the Trustee on the basis of Section 11(a)(3) hereof
(an audit, examination or review under this subsection, however, is not required
for a termination under Section 11(a)(3)).

 

  g. The costs of audits and reports prepared under subsections (c) through (f)
above shall be paid by the Servicer.

 

10. Amendments; Benefits; Termination. This Agreement (a) may be amended,
supplemented or modified only by written instrument duly executed by all parties
hereto and only upon the receipt of a written certificate from the Issuer and
the Trustee that such amendment, supplement or modification will not deprive any
Holder of the Notes in any material respect of the security afforded by this
Agreement, (b) shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns, and (c) except as
provided in Section 11 hereof, may not be terminated (except for cause) or
assigned by any party hereto without the prior written consent of the other
parties hereto; provided that the Trustee may

 

13



--------------------------------------------------------------------------------

make an assignment to its successor as trustee under the Indenture if the
Trustee shall cease serving as trustee under the Indenture.

 

11. Termination.

 

  a. This Agreement shall terminate with respect to the Servicer (in the case of
any of the following events relating solely to the Servicer) or the
Administrator (in the case of any of the following events relating solely to the
Administrator) or both (in the case of any of the following events relating to
both the Servicer and the Administrator):

 

  (1) upon the expiration of the term stated in Section 1 hereof;

 

  (2) if the Servicer or the Administrator shall:

 

  (a) admit in writing its inability to pay its debts generally as they become
due;

 

  (b) consent to the appointment of a custodian (as that term is defined in the
federal Bankruptcy Code) for or assignment to a custodian of the whole or any
substantial part of the property of the Servicer or the Administrator, as the
case may be, or fail to stay, set aside or vacate within sixty (60) days from
the date of entry thereof any order or decree entered by a court of competent
jurisdiction ordering such appointment or assignment;

 

  (c) commence any proceeding or file a petition under the provisions of the
federal Bankruptcy Code for liquidation, reorganization or adjustment of debts,
or under any insolvency law or other statute or law providing for the
modification or adjustment of the rights of creditors, or fail to stay, set
aside or vacate within sixty (60) days from the date of entry thereof any order
or decree entered by a court of competent jurisdiction pursuant to an
involuntary proceeding, whether under federal or state law, providing for
liquidation or reorganization of the Servicer or the Administrator, as the case
may be, or modification or adjustment of the rights of creditors; or

 

  (d) contest in writing the validity or enforceability of this Agreement as a
whole or deny in writing that this Agreement as a whole is binding upon the
Servicer or the Administrator, as the case may be;

 

  (3) upon written notice by the Issuer or the Trustee to the Servicer or the
Administrator, as applicable, if the Servicer or the Administrator materially
breaches its obligations, or any representation or warranty, under this
Agreement or upon written notice by the Issuer or the Trustee to the Servicer on
the basis of Section 9(f) hereof; or

 

14



--------------------------------------------------------------------------------

  (4) upon written notice by the Issuer or the Trustee to the Servicer, if at
any time the Guarantee Agency or the Department of Education has issued a notice
of suspension or termination against the Servicer, or has suspended or
terminated the payment of all claims with respect to Financed FFELP Loans or, in
the case of the Department of Education, all Special Allowance Payments or
interest benefit payments with respect to Financed FFELP Loans as a result of
actions or omissions of the Servicer (it being understood that the cessation of
less than all such claims or payments may constitute a breach under Section
11(a)(3) hereof).

 

Notwithstanding the foregoing, any termination pursuant to clauses (3) or (4) of
this subsection (a) will be subject to the following conditions. If such breach
under clause (3) or suspension or termination under clause (4) is capable of
being cured within ninety (90) days without, in the judgment of the Trustee,
adversely affecting the security provided to the Noteholders by the Financed
Student Loans and the related Guarantee payments, Special Allowance Payments and
interest subsidy payments, the Servicer or the Administrator, as the case may
be, shall have the right to cure such breach, within ninety (90) days of the
date the Servicer or the Administrator, as the case may be, learns of such
breach or receives notice of such breach from the Issuer or the Trustee, prior
to such termination. If such breach is not capable of being cured in the manner
specified above, no termination pursuant to clause (3) or (4) shall occur if, in
the judgment of the Trustee, such breach or suspension or termination will not
adversely affect the security provided the Noteholders by the Financed Student
Loans and any related Guarantee, Special Allowance Payments and interest subsidy
payments.

 

Each of the Servicer and the Administrator agrees to promptly notify the
Trustee, the Issuer and each Rating Agency of any occurrence or condition which
constitutes (or which with the passage of time or the giving of notice or both
would constitute) an event permitting the termination of this Agreement.

 

  b.

If this Agreement shall be terminated with respect to the Servicer under
subsection (a), or if any Financed Student Loan is sold or otherwise transferred
by the Trustee (for the account and on behalf of the Issuer) to another person,
then any Financed Student Loans then being serviced hereunder (or the particular
Financed Student Loans that are sold or otherwise transferred, as the case may
be) shall be transferred by the Servicer to a servicing system of the Issuer,
the Trustee or their designee and (i) the Servicer shall promptly provide the
Issuer and the Trustee with every reasonable and necessary assistance, including
data processing support, to timely transfer the Financed Student Loans and all
promissory notes and all records related to the Financed Student Loans
(including system records), together with all necessary or proper assignments,
transfers and documents of authority, and (ii) the actual documented costs and
expenses of such transfer and of the conversion by the replacement servicer of
such Financed Student Loans to such replacement servicing system shall be paid
by the Servicer if such termination is by the Issuer or the Trustee by reason of
the occurrence of an event described in Section 11(a)(2), (3) or (4). There
shall be no additional charge to

 

15



--------------------------------------------------------------------------------

 

the Issuer or the Trustee for the Servicer’s handling of assignments and
transfers of Financed Student Loans in the ordinary course.

 

  c. If this Agreement shall be terminated with respect to the Servicer or the
Administrator, or both, under subsection (a), the terminated party agrees that
it shall continue to perform all its obligations under this Agreement until a
successor servicer or administrator, as the case may be, has been appointed or
until otherwise directed in writing by the Trustee.

 

12. Disposition of Files on Termination. Upon termination of this Agreement with
respect to the Servicer or the Administrator, all files and information held by
the Servicer or the Administrator, as the case may be, in connection herewith
(including computer information) will be turned over to the Issuer or its
designee in such form (which may include microfilm) as the Issuer may reasonably
request, upon reimbursement by the Issuer for reasonable costs, except as
otherwise specified in Section 11(b) above.

 

13. Servicer and Administrator Not Agents. Neither the Servicer nor the
Administrator is, nor shall they hold themselves out to be, the agent of the
Issuer or the Trustee except for the specific limited purposes set forth in this
Agreement. Except as set forth in this Agreement, the Issuer and the Trustee may
not direct the methods or means by which the Servicer or the Administrator shall
accomplish its duties under this Agreement.

 

14. Maintenance of Records.

 

  a. The Servicer shall retain information and documentation pertaining to the
Financed Student Loans (including, but not limited to, the information and
documentation to be delivered to the Servicer in accordance with Section 3
hereof) which comes into the physical custody or possession of the Servicer as a
result of this Agreement or by the servicing of the Financed Student Loans by
the Servicer, unless and until the Trustee shall notify the Servicer in writing
to the contrary, whereupon such physical custody and possession shall be
transferred in the manner directed by the Trustee. Nevertheless, the Trustee
shall retain possession of the original Student Loan Note with respect to each
Alternative Loan and may elect to retain such other original documentation as it
may, upon the advice of Counsel, consider necessary or advisable to protect its
first security interest in the Financed Student Loans.

 

  b.

The Servicer shall maintain original documentation and system records for each
Financed Student Loan, segregated from any other loans or assets of the Servicer
or any other party and clearly labeled so as to identify the Financed Student
Loans as property of the Trustee (for the account and on behalf of the Issuer)
and as security for the Notes, provided that the Servicer may combine original
documentation and system records for each consolidated serial loan so long as
the Servicer does so in a manner which will ensure that each Financed Student
Loan comprising such a consolidated serial loan may be separately identified and
transferred or sold. The Servicer shall hold such documentation and records
subject to this Agreement and the Indenture. From time to time the Servicer
shall,

 

16



--------------------------------------------------------------------------------

 

upon request by the Trustee or the Issuer and the Trustee, submit such
information and take such action as may be reasonably required by the Trustee or
the Issuer and the Trustee, to assure that the Financed Student Loans are
maintained in a proper and secure condition.

 

  c. Except as required by law and permitted by Section 6(t) hereof, the
Servicer shall maintain the confidentiality of the information provided
hereunder and shall not disclose or in any way communicate such information to
third parties without the express written consent of the Issuer and the Trustee.
The Servicer shall provide a proper security system for access to original
documents and to its computer system.

 

  d. With respect to the original promissory note relating to each Financed
Student Loan held by the Servicer or its bailee, the obligations of the Servicer
shall be only to the Trustee during the time the Notes are Outstanding and the
Issuer shall have no authority during the time the Notes are Outstanding to
direct the Servicer in its activities with respect to such original promissory
notes.

 

15. Representations, Warranties and Agreements. SLFC hereby represents, warrants
and agrees as follows:

 

  a. SLFC is duly organized and validly existing as a corporation in good
standing under the laws of the State of South Dakota and is duly qualified to
conduct its business in good standing in the State of South Dakota and is
qualified to do business in all other States where action by SLFC is required to
carry out the obligations of the Servicer and the Administrator under this
Agreement.

 

  b. SLFC has the power and authority (corporate and other) to own its assets
and carry on its business as now being conducted and to enter into, and perform
in accordance with the terms of, this Agreement.

 

  c.

SLFC has, and its officers acting on its behalf have, full legal authority to
engage in the transactions contemplated by this Agreement; the execution and
delivery of this Agreement, the consummation of the transactions herein
contemplated and compliance with the terms, conditions and provisions of this
Agreement do not and will not conflict with or result in a breach of any of the
terms, conditions or provisions of the articles of incorporation or bylaws of
SLFC or any agreement or instrument to which SLFC is a party or by which it is
bound, or constitute a default thereunder; SLFC is not a party to or bound by
any agreement or instrument or subject to any charter or other corporate
restriction or judgment, order, writ, injunction, decree, law, rule or
regulation which may materially and adversely affect the ability of SLFC to
perform its obligations under this Agreement, and this Agreement constitutes a
valid and binding obligation of SLFC enforceable against it in accordance with
its terms, and no consent, approval, license, exemption or authorization of, or
filing or registration with, any government or governmental body (i) which has
not been made or obtained is required in connection with the execution and
delivery of this Agreement, and (ii)

 

17



--------------------------------------------------------------------------------

 

which has not been or will not be made or obtained is or will be required in
connection with the consummation of the transactions herein contemplated.

 

16. Notification to Borrowers. The parties hereto acknowledge and agree that
each Student Loan Purchase Agreement provides that the Lender (in the case of
FFELP Loans) or SLFC (in the case of Alternative Loans), as the case may be,
which is a party thereto, and that each Transfer Agreement provides that GOAL
Funding II, shall, to the extent required by the Higher Education Act and the
Guarantee Program regulations or the Alternative Loan Program, as appropriate,
notify, or cause to be notified, each Borrower under each Financed Student Loan
of the assignment and transfer to the Trustee (but for the account and on behalf
of the Issuer) of the Lender’s, SLFC’s or GOAL Funding II’s interest in such
Financed Student Loan and shall direct the Borrower to make all payments thereon
directly to the Servicer until otherwise notified by the Trustee. To the extent
permitted by the Higher Education Act and the Guarantee Program regulations or
the Alternative Loan Program, as appropriate, the Servicer may, on behalf of the
Issuer, waive this requirement of any Lender (in the case of FFELP Loans), SLFC
(in the case of Alternative Loans) or GOAL Funding II (in the case of Financed
GOAL Funding II Student Loans) if the notice is sent by the Servicer on behalf
of such Lender, SLFC or GOAL Funding II.

 

17. Obligations to Forward Payments. The parties hereto acknowledge and agree
that each Student Loan Purchase Agreement provides that if the Lender (in the
case of FFELP Loans) or SLFC (in the case of Alternative Loans), as the case may
be, which is a party thereto, and that each Transfer Agreement provides that if
GOAL Funding II, after any Loan Purchase Date, is the recipient of any funds,
from whatever source received, which constitute payment of principal, interest
or Special Allowance Payments accrued with respect to any Financed Student Loan
for any period subsequent to such Loan Purchase Date, such Lender, SLFC or GOAL
Funding II shall promptly remit, or cause to be remitted, all such funds to the
Servicer or in such manner as the Trustee may otherwise direct. If any such
funds shall he received by the Trustee or by a person to whom the Trustee has
directed such funds to be remitted, the Trustee shall furnish the Servicer with
prompt advice as to the receipt thereof.

 

18. Fees; No Petition. Subject to the following paragraph, the Issuer shall pay,
or shall cause the Trustee to pay, from funds available for such purpose under
the Indenture, to the Servicer and the Administrator, for the performance of the
Servicer’s and the Administrator’s functions under this Agreement, a monthly fee
in an amount each month equal to .0875% of the outstanding principal balance of
all Financed Student Loans as of the last day of the immediately preceding
month; provided that if, and for so long as, the then-current total principal
amount of Liquidated Alternative Loans exceeds 20% of the aggregate principal
amount, as of the date such Student Loans were financed, of all Alternative
Loans Financed under the Indenture, such monthly servicing rate shall be reduced
to .0583%; and further provided that such monthly fee shall be reduced by an
amount equal to the Administrative Expenses incurred by the Issuer for employee
compensation, subject to a maximum amount for each calendar year of $50,000,
unless the Servicer agrees to a higher amount. Such fee shall be paid to the
Servicer on a monthly basis within fifteen (15) days of receipt by the Trustee
of an itemized written monthly billing statement from the Servicer. The Servicer
shall promptly remit to the Administrator its allocable portion (equal to
one-fourth) of such fee. If the Servicer or the Administrator believes that it
is necessary to increase the monthly fee payable hereunder, it shall provide a
written request to the Issuer and the Trustee of its need for an increase in
such fee, together with all information

 

18



--------------------------------------------------------------------------------

required under the Indenture for the Trustee to approve an increase in the fees
payable hereunder. Each of the Servicer and the Administrator acknowledges that
such fee shall not be increased unless the conditions for increasing such fee
under the Indenture have been satisfied.

 

Notwithstanding the provisions of the preceding paragraph, 1/7th of the monthly
fee otherwise payable pursuant to such paragraph will be deferred (any such fees
herein referred to as “Deferred Fees”) if and for so long as any Notes are
Outstanding and either of the following conditions (a “Fee Deferral Condition”)
exist:

 

(1) as of the first Monthly Payment Date following a calendar quarter, (a) the
TED Spread (as hereinafter defined) shall have been greater than 1% per annum
for the preceding three (3) consecutive calendar quarters, and (b) the Trustee
shall not have received, within five (5) Business Days after such Monthly
Payment Date, a Corporation Certificate that, based on a Cash Flow Projection (a
copy of which shall be provided to each Rating Agency), continuing to pay the
full monthly fees hereunder will not materially adversely affect the Issuer’s
ability to pay Debt Service on the Outstanding Notes and Outstanding Other
Obligations, Carry-Over Amounts (including accrued interest thereon) with
respect to Outstanding Notes, Administrative Expenses or Note Fees or to make
the required deposits to the credit of the Indemnification Fund; or

 

(2) as of the last day of the preceding month, the Subordinate Percentage is
equal to or less than 96%.

 

Any Deferred Fees will become payable at such time as the applicable Fee
Deferral Condition ceases to exist and will be paid at the rate of 1/12th of the
Deferred Fees for each of the following twelve (12) months, or at such other
rate as will not, based on a Cash Flow Projection (a copy of which shall be
provided to each Rating Agency), materially adversely affect the Issuer’s
ability to pay Debt Service on the Outstanding Notes and Outstanding Other
Obligations, Carry-Over Amounts (including accrued interest thereon) with
respect to Outstanding Notes, Administrative Expenses or Note Fees or to make
the required deposits to the credit of the Indemnification Fund. As used in this
paragraph, “TED Spread” means, for any calendar quarter, the amount by which the
average of One-Month LIBOR for each Business Day during such quarter exceeds the
average of the bond equivalent yields of the 91-day U.S. Treasury Bills
auctioned during such calendar quarter. The Trustee shall determine the TED
Spread for each calendar quarter no later than the first Monthly Payment Date
following such calendar quarter. The Servicer shall determine the Subordinate
Percentage as of the end of each month and shall include such percentage in the
monthly report prepared and submitted to the Trustee in accordance with the
first sentence of Section 21(d) hereof.

 

Each of the Servicer and the Administrator acknowledges that the Issuer and the
Trustee contemplate paying all fees payable under this Agreement solely from
funds available for such purpose in the Administration Fund created under the
Indenture, which funds are primarily dependent upon collection by the Servicer
and receipt by the Trustee of payments with respect to the Financed Student
Loans. Each of the Servicer and the Administrator covenants and agrees to
continue to be bound by the terms and provisions of this Agreement relating to
the Financed Student Loans in all respects, and to perform for a period of one
hundred twenty (120) days its

 

19



--------------------------------------------------------------------------------

obligations hereunder, regardless of the receipt or non-receipt on a timely
basis by it of any payments in respect of fees under this Agreement.

 

Each of the Servicer and the Administrator, by entering into this Agreement,
covenants and agrees that it will not at any time institute against the Issuer,
or join in any institution against the Issuer of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States Federal or state bankruptcy or similar law
in connection with any obligation relating to this Agreement.

 

19. Cooperation. Each party covenants and agrees to fully cooperate with the
other parties hereto to facilitate the transactions contemplated hereunder and
by the Student Loan Purchase Agreements and the Indenture.

 

20. Payment of Expenses. Each party to this Agreement shall pay its own expenses
incurred in connection with the preparation, execution and delivery of this
Agreement, including, but not limited to, the fees and expenses of legal
counsel.

 

21. Administrative Functions to be Performed by Servicer and Administrator. The
Issuer, the Trustee and the Servicer agree that the Servicer shall perform the
following administrative functions on behalf of the Issuer as part of its
responsibilities under this Agreement.

 

  a. Provide all necessary personnel, facilities, equipment, forms and supplies
for operating the Program in accordance with Sections 5.5 through 5.8 of the
Indenture;

 

  b. Disseminate information on the Program to Lenders and to student financial
aid officers in Eligible Institutions and to other persons as necessary;

 

  c. Maintain accurate and complete records on all aspects of the Program, which
records shall be available for inspection at any time by any director or officer
of the Issuer and by auditors employed by the Issuer; and

 

  d. Prepare and submit to the Trustee on or before the 25th day of each month
(and if such day is not a Business Day, on the next succeeding Business Day),
the monthly reports required to be delivered to the Noteholders pursuant to
Section 5.23 of the Indenture, the form of which is included as Exhibit A
hereto. The Servicer also shall (i) determine the Net Loan Rate and notify the
Trustee and the Auction Agent thereof at the times required by the Indenture,
and (ii) prepare for filing, and provide such other assistance as is required by
the Issuer to file, any other reports required to be filed by the Issuer under
the Higher Education Act and any Alternative Loan Program.

 

The Issuer, the Trustee and the Administrator agree that the Administrator
shall, on behalf of the Issuer and as part of its responsibilities under this
Agreement, cause the duties and responsibilities of the Issuer under the
Indenture to be performed, including, but not limited to, the actions set forth
below. The Administrator shall advise the Issuer when action by the Issuer is
necessary to comply with the Issuer’s duties under the Indenture and the
agreements relating

 

20



--------------------------------------------------------------------------------

thereto. The Administrator shall prepare, or shall cause the preparation by
other appropriate persons of, all such documents, reports, filings, instruments,
certificates and opinions (other than those to be prepared by the Servicer as
part of its responsibilities under this Agreement) as it shall be the duty of
the Issuer to prepare, file or deliver pursuant to the Indenture. In furtherance
of the foregoing, the Administrator shall take all appropriate action, including
but not limited to, the following:

 

  1. obtaining and preserving the Issuer’s qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of the Indenture, the Notes and each instrument and
agreement included in the Trust Estate;

 

  2. preparing all supplements, amendments, financing statements, continuation
statements, instruments of further assurance and other instruments, in
accordance with the relevant provisions of the Indenture, necessary to protect
the Trust Estate;

 

  3. arranging for the delivery of any opinions of counsel and certificates of
officers of the Issuer and other statements required under the relevant
provisions of the Indenture;

 

  4. preparing and obtaining documents and instruments required for the release
of the Issuer from its obligations under the Indenture;

 

  5. monitoring the Issuer’s obligations as to the satisfaction and discharge of
the Indenture;

 

  6. preparing, obtaining or filing the instruments and other documents required
for the release of Trust Estate from the lien of the Indenture;

 

  7. taking such actions as may be required of the Issuer under the Indenture
upon the occurrence and continuance of a default or an Event of Default
thereunder;

 

  8. causing the directions of the Issuer to be carried out in connection with
opening one or more accounts in the Issuer’s name, preparing any orders of the
Issuer and other documents required, and taking all other actions necessary,
with respect to investment and reinvestment of funds in the Funds and Accounts
established under the Indenture in accordance with the investment criteria and
requirements of the Indenture and the investment policies adopted by the Issuer
from time to time;

 

  9. preparing or coordinating the obtaining of all documents required with
respect to any requests by the Issuer of the Trustee to take any action under
the Indenture;

 

21



--------------------------------------------------------------------------------

  10. preparing orders of the Issuer and obtaining all documents as necessary or
required for the execution of any amendments or supplements to the Indenture;

 

  11. preparing and delivering to the Trustee any agreements with respect to
notice provisions; and

 

  12. taking such actions as may be required of the Issuer under any agreement
between the Issuer and other parties relating to the Indenture.

 

  13. The Servicer, on behalf of itself and on behalf of the Issuer, as the case
may be, shall provide all notices and perform all other activities required of
the Servicer or of the Issuer to comply with the requirements of the
Gramm-Leach-Bliley Act and regulations promulgated thereunder in connection with
the origination, acquisition, holding and servicing of the Financed Student
Loans and in connection with otherwise performing services hereunder.

 

22. Servicer as Bailee.

 

  a. The Servicer, in holding Loan Documents relating to the Financed Student
Loans, holds such Loan Documents as bailee for and on behalf of the Trustee.

 

  b. No Loan Documents held by the Servicer on behalf of the Trustee hereunder
shall be released or delivered to the Issuer or any other person (other than
claim filings in the ordinary course with the Guaranty Agencies and sales or
transfers permitted under the Indenture) without the prior written consent of
the Trustee.

 

  c. The Servicer shall maintain all Loan Documents in a manner which clearly
identifies them as being held by the Servicer as bailee for and on behalf of the
Trustee and not for or on behalf of the Issuer or any other person.

 

  d. No assignment or purported assignment by the Issuer or any other person
(other than the Trustee) of any Loan Documents held by the Servicer on behalf of
the Trustee hereunder shall be recognized by the Servicer, and the Servicer
shall provide immediate notice to the Trustee upon receiving notice of any such
assignment or purported assignment.

 

  e. The Servicer hereby represents, warrants and acknowledges that the
Servicer, in serving as bailee under this Section, is acting exclusively as the
bailee and agent of the Trustee, and not of the Issuer or any other person, with
respect to the Loan Documents.

 

  f. The Servicer hereby waives any lien which the Servicer might have pursuant
to statute or otherwise available at law or in equity on the Financed Student
Loans and the Loan Documents held by the Servicer on behalf of the Trustee
hereunder, including all monies and proceeds derived therefrom or relating
thereto.

 

22



--------------------------------------------------------------------------------

23. Indemnification. The Servicer and the Administrator shall each indemnify and
hold harmless the Issuer and the Trustee from and against any loss, cost, damage
or expense, including reasonable attorney’s fees, to the extent that such loss,
cost, damage or expense arises out of the failure of the Servicer or the
Administrator, as the case may be, to perform its obligations under this
Agreement. In addition, and without limiting the generality of the foregoing,
the Servicer and the Administrator shall each defend and indemnify the Issuer
and the Trustee against, and hold each harmless from, all claims, losses,
liabilities and expenses (including reasonable attorneys’ fees) arising from or
in connection with:

 

  a. any claim of infringement of any patent, trade secret, copyright,
trademark, service mark, trade name or other proprietary right alleged to have
occurred as a result of the performance of services hereunder by the Servicer or
the Administrator, as the case may be; or

 

  b. any claim by an employee of the Servicer or the Administrator, as the case
may be, arising in consequence of, or relating to, the employee’s employment by
the Servicer or the Administrator, as applicable.

 

24. Miscellaneous.

 

  a. Any material written communication received at any time by the Issuer or
the Trustee with respect to a Financed Student Loan or the Borrower under such a
Financed Student Loan shall be immediately transmitted by the Issuer or the
Trustee, as the case may be, to the Servicer. Such communications shall include,
but not be limited to, letters, notices of death or disability, adjudications of
bankruptcy and like documents, and forms requesting forbearance, deferment of
repayment or loan cancellations.

 

  b. This Agreement shall be governed by the laws of the State of South Dakota.

 

  c. All covenants and agreements herein contained shall extend to and be
obligatory upon all successors and assigns of the respective parties hereto.

 

  d. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall be deemed to constitute but
one and the same instrument.

 

  e. If any provisions of this Agreement shall be held, or deemed to be, or
shall, in fact, be inoperative or unenforceable as applied in any particular
situation, such circumstance shall not have the effect of rendering any other
provision or provisions herein contained invalid, inoperative or unenforceable
to any extent whatsoever. The invalidity of any one or more phrases, sentences,
clauses or paragraphs herein contained shall not affect the remaining portions
of this Agreement or any part hereof.

 

  f.

All notices, requests, demands or other instruments which may or are required to
be given by any party to another party, shall be in writing, and each shall be
deemed to have been properly given when served personally on an officer of the

 

23



--------------------------------------------------------------------------------

 

party to which such notice is to be given, or upon expiration of a period of
forty-eight (48) hours (excluding weekends and holidays) from and after the
postmark thereof when mailed postage prepaid by registered or certified mail,
requesting return receipt, addressed as follows:

 

if intended for the Issuer:

 

Education Loans Incorporated

Suite 200

105 First Avenue Southwest

Aberdeen, South Dakota 57401

Attention: President

 

if intended for the Trustee:

 

U.S. Bank National Association

EP-MN-WS3D

60 Livingston Avenue

St. Paul, Minnesota 55107-2292

Attention: Corporate Trust Department

 

if intended for the Servicer or the Administrator:

 

Student Loan Finance Corporation

105 First Avenue Southwest

Aberdeen, South Dakota 57401

Attention: President

 

Any party may change the address to which subsequent notices are to be sent to
it by notice to the others given as aforesaid, but any such notice of change, if
sent by mail, shall not be effective until the fifth business day after it is
mailed.

 

  g. This Agreement may not be terminated by any party hereto except in the
manner and with the effect herein specifically provided.

 

  h. Time is of the essence in this Agreement.

 

  i. No remedy by the terms of this Agreement conferred upon or reserved to the
Trustee or the Issuer is intended to be exclusive of any other remedy, but each
and every such remedy shall be cumulative and in addition to every other remedy
given under this Agreement or existing at law or in equity or by statute on or
after the date of this Agreement, including, without limitation, the right to
such equitable relief by way of injunction, mandatory or prohibitory, to prevent
the breach or threatened breach of any of the provisions of this Agreement or to
enforce the performance hereof.

 

24



--------------------------------------------------------------------------------

  j. This Agreement has been made and entered into not only for the benefit of
the Issuer, the Trustee, the Servicer and the Administrator, but also for the
benefit of all Noteholders, and its provisions may be enforced not only by the
parties to this Agreement but also by each Noteholder in the manner and to the
extent such Noteholders may enforce provisions of the Indenture. The Servicer
specifically acknowledges the rights of the Trustee pursuant to Section 6.3 of
the Indenture.

 

  k. Any information required by this Agreement to be provided by the Servicer
with respect to a Financed Student Loan may in the case of Financed Student
Loans that have been consolidated be provided with respect to a consolidated
Financed Student Loan, provided that such information at a minimum meets the
requirements of the Secretary of Education and the Guarantee Agency, as the case
may be, for the collection by the Trustee of interest subsidy payments, Special
Allowance Payments, and claim payments, and provides sufficient information as
requested by the Issuer to enable the Issuer to comply with any arbitrage
requirements under the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

  l. SLFC specifically acknowledges that the Issuer will be making
representations and warranties regarding the Student Loans to be Financed as
part of the proposed public offering of the Notes based in part on the accuracy
of SLFC’s and warranties in this Agreement. SLFC agrees to cooperate with the
Issuer and to furnish all information in its possession appropriate for
inclusion in the Issuer’s Prospectus. SLFC agrees to indemnify and save the
Trustee, the Issuer and the underwriters for the Notes harmless of, from and
against any and all loss, cost, damage or expense, including reasonable
attorneys’ fees, incurred by reason of any breach of SLFC’s warranties or
representations hereunder or any false or misleading representations of SLFC or
any failure to disclose any matter which makes the warranties and
representations herein misleading or any inaccuracy in any information furnished
by SLFC in connection herewith.

 

  m. It is hereby acknowledged and agreed that the Trustee will be serving as
“Eligible Lender Trustee” under the Indenture and that (i) legal title to all
Financed Student Loans constituting FFELP Loans will, pursuant to the applicable
FFELP Loan Purchase Agreement, be transferred to the Trustee in such capacity
for the benefit of the Issuer, and (ii) upon such transfer, the Trustee will be
the legal owner and the Issuer will be the beneficial owner of such FFELP Loans.

 

25. Indemnification with respect to Prior Servicing. Pursuant to the Transfer
Agreement (as such term is defined in the Indenture), the Issuer and the Trustee
have purchased or will purchase student loans described therein (the “Initially
Transferred Student Loans”) from GOAL Funding II and the GOAL Funding II
Trustee, which Initially Transferred Student Loans were, prior to such purchase,
serviced by the Servicer under the GOAL Funding II Servicing Agreement. Pursuant
to other Transfer Agreements to be entered into, the Issuer and the Trustee will
purchase student loans described therein (the “Subsequent Transferred Student
Loans”) from GOAL Funding II and the GOAL Funding II Trustee, which Subsequent
Transferred Student Loans will, prior to such purchase, have been serviced by
the Servicer under the GOAL Funding II Servicing Agreement. The Servicer hereby
agrees to indemnify and hold harmless the Issuer and the Trustee from and
against any loss, cost, damage or expense, including reasonable attorney’s fees,
to the extent that such loss, cost, damage or expense arises out of the failure
of the Servicer to have performed its obligations under the GOAL Funding II
Servicing Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands by their officers
thereunto duly authorized and executed this Agreement as of the day and year
first above written.

 

EDUCATION LOANS INCORPORATED

By:

 

/s/ Michael A. Gort

   

        President

 

STUDENT LOAN FINANCE

CORPORATION,

as Servicer and Administrator

By:

 

/s/ Michael A. Gort

   

        President

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:

 

Cynthia S. Woodward

Its

 

Vice President

 

[Signature page to SLFC Servicing Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Student Loan Finance Corporation

 

Monthly Statement Pursuant to Section 5.23 of the Indenture and Section 21 of
the Servicing and Administration Agreement (Unaudited)

 

Education Loans Incorporated

Student Loan Asset-Backed Notes

Report for the Month Ended                     ,              [sample for
            , 2004]

 

1